DISCIPLINARY PROCEEDING This matter coming on for consideration by the Court at the time and place heretofore set; AND IT APPEARING TO THE COURT that the Respondent has been notified of the time and place for this hearing and has filed no entry of appearance or other pleading showing cause why he should not be disciplined in the identical manner heretofore imposed by the Supreme Court of Arizona; And good cause appearing; NOW IT IS ORDERED that HAROLD EDWARD MOTT be and he hereby is suspended from the practice of law in the State of New Mexico for a period of three months, effective the 1st day of January, 1981 and thereafter until: (a) He has, pursuant to Rule 19(b) of the rules of this Court, petitioned for automatic reinstatement and filed an affidavit of compliance with all of the requirements of the Supreme Court of the State of Arizona for reinstatement in that jurisdiction, together with proof of such reinstatement; and' (b) has paid all dues, disciplinary assessments and other obligations and is in good standing with respect thereto, in the Office of the State Bar of New Mexico.